Case 2:18-cr-00394-GRB-AYS Document 170 Filed 09/13/21 Page 1 of 4 PageID #: 3300




   BGK:MMO
   F.#2018R01591

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ----------------X
   UNITED STATES OF AMERICA                         ORDER OF FORFEITURE

               - against -                           18-CR-394 (S-1) (GRB)

   JOHN DRAGO,

                             Defendant.

   ----------------X
                 WHEREAS, on or about September 9, 2021, John Drago (the "defendant"),

   entered a plea of guilty to the offenses charged in Counts Four and Eight of the above-

   captioned Superseding Indictment, charging violations of 31 U.S.C. §: 5324 and 26 U.S.C.

   § 7202, respectively; and

                 WHEREAS, pursuant to 31 U.S.C. § 5317(c)( 1), the defendant has consented

   to the entry of a forfeiture money judgment in the amount of two hundred fifty-three

   thousand one hundred ninety-one dollars and zero cents ($253,191.00) (the "Forfeiture

   Money Judgment"), as property, real or personal, involved in defendant's violation of 31

   U.S.C.,§:5324, or property traceable to such property, and/or as substitute assets, pursuant to

   21 U.S.C. § 853(p), as incorporated by 31 U.S.C. § 5317(c)(l)(B).

                 IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by

   and between the United States and the defendant as follows:

                 1.      The defendant shall forfeit to the United States the full amount of the

   Forfeiture Money Judgment, pursuant to 31 U.S.C. § 5317(c)(l) and 21 U.S.C. § 853(p).
Case 2:18-cr-00394-GRB-AYS Document 170 Filed 09/13/21 Page 2 of 4 PageID #: 3301




                  2.     All payments made towards the Forfeiture Money Judgment shall be

   made by a money order, or certified and/or official bank check, payable to U.S. Treasury

   with the criminal docket number noted on the face of the instrument. The defendant shall

   cause said payment(s) to be sent by overnight mail delivery to Assistant United States

   Attorney Madeline O'Connor, United States Attorney's Office, Eastern District ofNew

   York, 610 Federal Plaza, Central Islip, New York 11722. The Forfeiture Money Judgment

   shall be paid in full thirty (30) day in advance of sentencing (the "Due Date").

                  3.     If the defendant fails to pay any portion of the Forfeiture Money

   Judgment on or before the Due Date, the defendant shall forfeit any other property of his up

   to the value of the outstanding balance, pursuant to 21 U.S.C. § 853(p), and further agrees

   that the conditions of 21 U.S.C. § 853(p)(l)(A)-(E) have been met.

                  4.     Upon entry of this Order of Forfeiture ("Order"), the United States

   Attorney General or his designee is authorized to conduct any proper discovery in

   accordance with Fed. R Crim. P. 32.2(b)(3) and (c). The United States alone shall hold title

   to the monies paid by the defendant to satisfy the Forfeiture Money Judgment following the

   Court's entry of the judgment of conviction.

                  5.     The defendant shall fully assist the government in effectuating the

   payment of the Forfeiture Money Judgment, by among other things, executing any

   documents necessary to effectuate any transfer of title to the United States. The defendant

   shall not file a claim or petition seeking remission or contesting the forfeiture of any property

   against which the government seeks to satisfy the Forfeiture Money Judgment in any

   administrative or judicial (civil or criminal) proceeding. The defendant shall not assist any

   person or entity to file a claim or petition seeking remission or contesting the forfeiture of
                                     United States v. John Drago
   18-CR-394 (S-1) (GRB)                 Order of Forfeiture                                 Page2
Case 2:18-cr-00394-GRB-AYS Document 170 Filed 09/13/21 Page 3 of 4 PageID #: 3302




   any property against which the government seeks to satisfy the Forfeiture Money Judgment

   in any administrative or judicial (civil or criminal) forfeiture proceeding.

                  6.     The defendant knowingly and voluntarily waives his right to any

   required notice concerning the forfeiture of the monies and/or properties forfeited hereunder,

   including notice set forth in an indictment or information. In addition, the defendant

   knowingly and voluntarily waives his right, if any, to a jury trial on the forfeiture of said

   monies and/or properties, and waives all constitutional, legal and equitable defenses to the

   forfeiture of said monies and/or properties, including, but not limited to, any defenses based

   on principles of double jeopardy, the Ex Post Facto clause of the Constitution, any applicable

   statute of limitations, venue, or any defense under the Eighth Amendment, including a claim

   of excessive fines.

                  7.     The entry and payment of the Forfeiture Money Judgment is not to be

   considered a payment of a fine, penalty, restitution loss amount or a payment of any income

   taxes that may be due, and shall survive bankruptcy.

                  8.     Pursuant to Fed.R. Crim.,P.. 32.2(b)(4)(A) and (B), this Order shall

   become final as to the defendant at the time of sentencing and shall be made part of the

   sentence and included in the judgment of conviction. This Order shall become the Final

   Order of Forfeiture, as provided by Fed.. R .. Crim. P. 32.2(c)(2). At that time, the monies

   and/or properties paid toward the Forfeiture Money Judgment shall be forfeited to the United

   States for disposition in accordance with the law.

                  9.     This Order shall be binding upon the defendant and the successors,

   administrators, heirs, assigns and transferees of the defendant, and shall survive the

   bankruptcy of any of them.
                                     United States v. John Drago
   18-CR-394 (S-1) (ORB)                 Order of Forfeiture                                  Page 3_.
Case 2:18-cr-00394-GRB-AYS Document 170 Filed 09/13/21 Page 4 of 4 PageID #: 3303




                  10.        This Order shall be final and binding only upon the Court's "so

   ordering" of the Order.

                  11.        The Court shall retain jurisdiction over this action to enforce

   compliance with the terms of this Order and to amend it as necessary, pursuant to Fed. R.

   Crim.. P. 32.2(e).

                  12.        The Clerk of the Court is directed to send, by inter-office mail, three (3)

   certified copies of this executed Order to the United States Attorney's Office, Eastern

   District of New York, Attn: FSA Law Clerk, BethAnn Bentley, 610 Federal Plaza, Central

   Islip, New York 11722.

   Dated:   Central Isljp, New York
             cl._-_l__l_?::
            __          _____,2021
                  i     j4-:::;:::,J

                                                      SO ORDERED:


                                                        /4-- -------------
                                                      J10NORABLE GARY R. BROWN
                                                      UNITED STATES DISTRICT JUDGE
                                                      EASTERN DISTRICT OF NEW YORK




                                        United States v. John Drago
   18-CR-394 (S-1) (ORB)                    Order of Forfeiture                                 Page4
